Citation Nr: 0807493	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-28 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2003, 
for a 70 percent evaluation for post-traumatic stress 
disorder.

2.  Entitlement to an effective date prior to April 2, 2003, 
for a grant of a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  In a November 2002 decision, the Board denied the 
veteran's claim for a compensable evaluation prior to April 
8, 2002, and for an evaluation greater than 30 percent on and 
after April 8, 2002.  This decision was not appealed and is 
final.  

2.  The veteran filed a claim for entitlement to an increased 
evaluation on April 2, 2003.

3.  The evidence of record does not demonstrate a factually 
ascertainable increase in post traumatic stress disorder 
(PTSD) within the year period preceding April 2, 2003.

4.  On May 15, 2003, a formal claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU) was received by the RO.

5.  In an April 2005 rating decision, the RO granted a TDIU 
rating, effective May 15, 2003; by a July 2005 rating 
decision, the RO amended that effective date to be April 2, 
2003.

6.  The evidence of record does not show that the veteran was 
unable to retain or maintain employability based on service-
connected disorders prior to April 2, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 2, 2003 
for a 70 percent evaluation for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date prior to April 2, 
2003, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an earlier effective 
date, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in August 
2003 satisfied the duty to notify provisions; additional 
letters were sent in November 2005, March 2006, and April 
2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Effective Date Prior to April 2, 2003, for 70 Percent 
Evaluation for PTSD

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  A claim is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2007).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims- 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(0) (2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In the instant case, a statement from the veteran received on 
May 13, 2003, was construed by the RO as a claim of 
entitlement to an increased rating for PTSD.  However, a 
statement from the veteran's representative received on April 
2, 2003, was construed as an informal claim for these 
benefits.  See 38 C.F.R. § 3.155(a).  Thus, the date of the 
receipt of the veteran's claim for an increased evaluation 
was April 2, 2003.  If entitlement arose prior to that date, 
then under 38 C.F.R. § 3.400(o) (1), the proper date is April 
2, 2003 (the later of the two dates).  If entitlement arose 
after that date, then the RO provided an effective date that 
benefits the veteran beyond the technical requirements of the 
law.  See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  
April 2, 2003, therefore, is the appropriate effective date 
under the general rule.  

Accordingly, an effective date prior to April 2, 2003 is 
permissible only under the exception in 38 C.F.R. § 3.400(o) 
(2).  To obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the veteran's PTSD to a 70 percent 
evaluation, beginning sometime on and after April 2, 2002, to 
April 2, 2003.  

However, in this case, a January 2001 Board decision granted 
service connection for PTSD, and a noncompensable evaluation 
assigned was August 15, 1988.  In a July 2002 rating 
decision, the evaluation for PTSD was increased to 30 
percent, effective April 8, 2002.  In November 2002, the 
Board denied entitlement to an initial compensable evaluation 
for PTSD from August 15, 1988, to April 7, 2002, and an 
evaluation greater than 30 percent for PTSD, for the period 
beginning April 8, 2002.  This decision was not appealed and 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).  

Accordingly, the issue of entitlement to a 70 percent 
evaluation for PTSD prior to the Board decision in November 
2002, is res judicata.  That is to say, the question has been 
settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); 
see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 
1998) (applying finality and res judicata to VA decisions).  
In this case, although the veteran was treated for other 
disorders, the only pertinent evidence of record regarding 
PTSD dated from April 2, 2002 to April 2, 2003, are two 
private April 2002 medical opinions and an April 2002 VA 
medical treatment record.  These records were of record and 
considered by the Board in its November 2002 decision, where 
it was determined that based on these records, the correct 
evaluation for the veteran's service-connected PTSD was 30 
percent.  In arguing that the award of a 70 percent rating 
for PTSD should be made earlier than April 2, 2003, the 
veteran is essentially attempting to re-litigate the same 
issue that has already been considered and denied by the 
Board as there is no medical evidence of record pertinent to 
PTSD subsequent to the Board's November 2002 decision and the 
date of the veteran's claim for entitlement to an increased 
rating received on April 2, 2003.  

Notwithstanding the foregoing, the Board notes that once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of clear 
and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  While the veteran has disagreed with the 
effective date for the 70 percent rating assigned for his 
service-connected depression, he has not filed a claim for 
CUE in the November 2002 Board decision.  The record does not 
contain specific allegations of error in fact or law in the 
November 2002 Board decision, as required for a CUE motion.  
The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  Id.  However, this vitiates the rule of 
finality.  

Accordingly, the preponderance of the evidence is against an 
effective date prior to April 2, 2003 is not for assignment.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Effective Date Prior to April 2, 2003, for Grant of TDIU

The effective date of a claim for TDIU is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1); Hurd v. 
West, 13 Vet. App. 449, 451 (2000) (noting that the effective 
date rules for an increased compensation claim apply for a 
TDIU claim).  

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.


The veteran has a single service-connected disorder, PTSD, 
for which service connection was granted by a January 2001 
Board decision.  By a July 2002 rating decision, a 30 percent 
evaluation was established, effective April 8, 2002.  By a 
September 2005 rating decision, a 70 percent evaluation was 
assigned effective April 2, 2003; by the above decision, the 
effective date for the 70 percent evaluation was confirmed.  
The veteran's "combined" evaluation was 30 percent 
effective April 8, 2002, and 70 percent effective April 2, 
2003.  Accordingly, prior to April 2, 2003, the current 
effective date for TDIU, the veteran's service-connected PTSD 
failed to meet the schedular criteria for entitlement to 
TDIU.  

Correspondence from the veteran and his representative 
received on April 2, 2003, was taken as a claim for TDIU.  
Thus, under the general rule, the proper effective date is 
April 2, 2003, the date of claim.  38 C.F.R. § 3.400(o) (1).  
The Board must determine, however, whether unemployability 
due to service-connected disabilities was factually 
ascertainable within one year of April 2, 2003, the date of 
claim.  38 C.F.R. § 3.400(o) (2).  The Board has completed a 
thorough review of all the evidence of record from this time 
period.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997) 
(holding that VA must review all evidence of record one year 
prior to the claim for increase to ascertain the earliest 
possible effective date).  As noted above, entitlement to 
TDIU was granted effective April 2, 2003, the date of an 
inferred claim for TDIU based on the submission by his 
representative of private medical records.  However, review 
of the remaining evidence of record for the 
one-year period prior to April 2, 2003, does not support a 
finding that the veteran was unemployable due to his service-
connected disorder prior to April 2, 2003.  

The record contains two private opinions during the course of 
the period in question with respect to the veteran's 
employability.  The first, provided by Dr. S.W., diagnoses 
the veteran with both chronic PTSD and antisocial personality 
disorder, and notes evidence of malingering (i.e. fabricating 
or exaggerating the symptoms of mental or physical disorders 
for a variety of motives).  Although this psychiatrist noted 
that the veteran was "unable to hold a job or establish 
relationships with people due to the severe trauma of 
[Vietnam], her opinion is inconsistent with her indicating 
that the veteran's PTSD warranted a 30 percent evaluation, 
and her assignment of a Global Assessment of Functioning 
(GAF) score of 55.  A GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  Moreover, 
the fact that Dr. S.W. noted evidence of malingering leads 
the Board to question the probative value of this opinion.  
While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and it may assign greater probative weight to one 
medical opinion than to another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The second private medical opinion, provided by Dr. W.A.B., 
diagnosed the veteran with moderate PTSD, also with 
malingering (noting that there was evidence that the veteran 
was overstating his symptoms), as well as with personality 
disorder and cognitive disorder not otherwise specified.  To 
that end, although Dr. W.A.B. did not assign a GAF score, he 
indicated that the veteran's had impairment of his ability to 
establish and maintain effective relationships, but did not 
state that the veteran was unemployable as a result of his 
PTSD.  Moreover, Dr. W.A.B. stated that the veteran's overall 
level of impairment was much higher than the 30 percent 
evaluation he felt was appropriate, but that said overall 
level of impairment would also reflect the veteran's 
nonservice-connected personality disorders and cognitive 
disorder not otherwise specified.  As neither of these 
opinions show that the veteran's single service-connected 
disorder, PTSD, was so severe as to make him unemployable 
prior to April 2, 2003, an effective date prior to April 2, 
2003 for TDIU is not warranted.  38 C.F.R. § 4.16.  

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to April 2, 2003 for entitlement to TDIU.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date prior to April 2, 2003, for a 70 percent 
evaluation for PTSD is denied.

An effective date prior to April 2, 2003, for TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


